Citation Nr: 0516808	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 25, 2002, 
for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1958 to April 
1962.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a March 2003 decision by the RO in Winston-Salem, 
North Carolina.

In an October 2002 rating decision, the RO continued a 0 
percent evaluation for an increased rating claim for service-
connected bilateral hearing.  The veteran was provided notice 
of the denial as well as his appellate rights by RO letter 
dated October 23, 2002.  Neither the veteran nor his 
representative filed a notice of disagreement within one year 
of the RO's decision, therefore, that decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

The RO, sua sponte, issued a rating decision in March 2003, 
granting service connection for tinnitus, currently 10 
percent disabling.  


FINDINGS OF FACT

1.  The first report by the veteran of ringing in his ears 
was during a July 25, 2002, VA audiological examination, 
which represents both the date of receipt of an informal 
claim and the date entitlement arose.

2.  In March 2003, the RO granted service connection for 
tinnitus and correctly assigned July 25, 2002, as the 
effective date.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than July 25, 2002, for the grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above and a June 2003 statement 
of the case.  He was furnished a VCAA letter June 2004.  
Moreover, the veteran has written in numerous statements 
during the course of the appeal and the Board finds that he 
was properly notified.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  The veteran was informed of what evidence VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, the veteran has undergone VA 
examinations.  All available records have been obtained and 
associated with the claims folder.

The record shows that the VCAA letter was furnished 
subsequent to the appealed rating in violation of the VCAA.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board finds that the veteran was provided notice 
of the division of responsibility in obtaining evidence 
pertinent to the case and ample opportunity to submit and/or 
identify such evidence.  Additionally, the veteran does not 
contend that additional evidence exists and needs to be 
obtained.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Service medical records are negative for tinnitus.  On 
separation medical examination, the veteran's ears and 
eardrums were clinically evaluated as normal.  

Private medical records from November 1999 included audiology 
testing results and a physician's notation that the veteran's 
hearing loss was likely related to his prior exposure to jet 
exhaust noise on the flight deck of an aircraft carrier.

In December 1999, the veteran submitted his initial claim for 
service connection.  He only claimed service connection for 
hearing loss from exposure to excess noise.

In a letter received by the RO in October 2000, the veteran 
indicated that he was attaching medical statements from his 
doctor for his hearing loss.  Attached were private medical 
records reflecting that the veteran was evaluated for noise 
induced hearing loss disabilities.  The record reflected that 
the veteran stated during military service his job was to 
discharge jets off aircraft carriers.  The jets flew right 
over his head with full blast of jet engines on top of him.  
The examination reflected that the veteran's external 
auditory canals and eardrums looked within normal limits, as 
did the outer ears.  The examiner noted that he had typical 
high frequency hearing loss that was very suggestive of noise 
induced hearing loss.  The examiner's impression was that the 
veteran did sustain noise induced hearing loss most likely 
from his years working on the aircraft carrier in his service 
days from 1958 to 1962.

In December 2000, a VA audiological examination and summary 
report revealed that the veteran had moderate sensorineural 
hearing loss in the right ear and moderately-severe 
sensorineural hearing loss in the left ear.  The examiner 
remarked that the claims file was reviewed.  The examiner 
reported that the type of degree of hearing loss was not 
inconsistent with hearing loss secondary to noise exposure.  
The examination report is silent as to any reports or 
complaints by the veteran of ringing in the ears or a 
diagnosis of tinnitus.

In a February 2001 letter, the veteran provided copies of 
previously submitted private medical reports.  He stated that 
between 1979 and 1982 a private physician examined him and 
had stated that he had a high frequency hearing loss and was 
deaf in the upper decibels, however this physician was 
deceased and his records were no longer available to send to 
the VA.  The veteran also stated that at a December 2000 or 
January 2001 VA hearing examination, the doctor stated his 
hearing loss was worse on the left side than the right side.

By a December 2001 rating decision, the veteran was granted 
service connection for hearing loss and a noncompensable 
rating was assigned from December 7, 1999, the date of the 
claim.

In April 2002, the veteran filed a claim for an increased 
rating for his service-connected hearing loss.  

On July 25, 2002, the veteran had a VA audiologic 
examination.  He provided his military history and said he 
had documented hearing loss during the military.  He stated 
that he did wear muffs and ear plugs but still sustained 
chronic noise exposure and hearing loss.  The veteran 
complained of ringing in his ears since military service, 
that he couldn't hear alarms, the phone ring, the television 
and there were conversations he couldn't understand.  The 
examiner noted hearing loss.  The diagnoses were tinnitus and 
high frequency sensorineural hearing loss.

In an October 2002 rating decision, the RO recharacterized 
the veteran's hearing loss disability as bilateral hearing 
loss and continued the 0 percent evaluation.
The veteran was notified of such by an October 2002 letter.  
He did not file an appeal to that decision which is now 
final.  38 U.S.C.A. § 7105 (West 2002).

A March 2003 rating decision granted service connection for 
tinnitus with an evaluation of 10 percent effective July 25, 
2002.  The RO indicated that the October 2002 rating decision 
failed to address the issue of tinnitus.  The RO stated that 
the veteran was currently service-connected for bilateral 
hearing loss and that during a VA examination in July 2002 
the veteran reported having had ringing in his ears since the 
military.  The RO considered the veteran's complaint of 
ringing in the ears and the examiner's diagnosis of tinnitus 
during the July 25, 2002, VA examination, as an informal 
claim under 38 C.F.R. § 3.155 and thereby granted an 
effective date of July 25, 2002, for the veteran's service-
connected tinnitus disability.

In a letter received in April 2003, the veteran noted his 
disagreement with the effective date of July 25, 2002.  He 
stated that he reported ringing ears at his first VA 
examination on December 18, 2000, and that should have been 
an informal claim and an earlier effective date established.  
In subsequent communications, the veteran reiterated prior 
assertions.

In a December 2004 letter, the veteran's representative 
asserted that hearing loss and tinnitus have a common 
etiology and often where one condition is found, the other is 
also present.  The representative, citing Moody v. Principi, 
asked the Board to consider if the VA fails to determine that 
a claim for benefits for hearing loss can also be a claim for 
benefits for tinnitus, it can lead to an earlier effective 
date for tinnitus if the claimant later files a claim that 
the VA recognizes as one for hearing loss, which the VA 
grants.  The veteran's representative asserted that in the 
instant case the veteran most certainly would have told the 
examiner about the ringing in his ears.  He stated there 
should be little question as to the existence of the 
condition at the time of the original application.  In 
addition, the veteran's representative contended that the 
real issue here was service connection and that once that 
issue was resolved by medical opinion, which established the 
nexus, it should be clear based on the VA's likely 
constructive knowledge of the veteran's reported ringing of 
the ears, that service connection should have been granted in 
2000.  

Analysis

The veteran contends that he is entitled to an effective date 
earlier than July 25, 2002, for the grant of service 
connection for tinnitus.  Specifically, he maintains that the 
grant should be as of December 18, 2000, which the veteran 
asserts is the date when he first reported ringing in the 
ears.  Alternatively, the veteran's representative contends 
that the effective date of the grant of service connection 
for tinnitus should be the same date of the initial claim for 
service-connected hearing loss. 

VA regulations provide that except as otherwise provided, the 
effective date of an evaluation and award for pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase in compensation will be 
the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2004); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. 
West, 12 Vet. App. 377 (1999).  An informal claim is any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris.  38 C.F.R. § 3.155 (2004).  
Treatment records by themselves do not constitute informal 
claims for service connection.  38 C.F.R. § 3.157 (2004); 
Sears v. Principi, 16 Vet. App. 244 (2002).   However, if a 
formal claim for compensation has previously been allowed, or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits. 38 C.F.R. § 3.157 
(2004).  Reports prepared by VA or the uniformed services, 
the date of receipt of such a claim is deemed to be the date 
of outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital.  Id.

The veteran's original application for disability 
compensation and his statement in support of the claim in 
December 1999, clearly identified that he was only seeking  
compensation for service connected hearing loss.   He did not 
claim service connection for tinnitus.  Service medical 
records were silent for any complaints or clinical findings 
of tinnitus.  Hearing loss was indicated in a November and 
December 2000 VA audiometric examination report; however, 
there is nothing of record to substantiate the veteran's 
contention that he first mentioned ringing of the ears during 
the examination.  The law specifically requires that a claim 
for benefits, whether formal or informal must be in writing.  
Thus, the evidence before the RO at that time of the initial 
claim for hearing loss did not reveal a formal or informal 
claim or an intent to seek compensation for both hearing loss 
and tinnitus.  In these circumstances, the initial claim for 
service connection for hearing loss does not constitute a 
claim for service connection for hearing loss and tinnitus.  

Moreover, even though hearing impairment associated with 
noise exposure is often characterized by tinnitus, it does 
not necessarily follow that evidence of hearing loss 
indicates the presence of tinnitus.  Not every veteran who 
seeks compensation for hearing loss also seeks compensation 
for tinnitus.  Hearing loss and tinnitus are deemed to be two 
distinct disabilities.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 [hearing impairment] and 38 C.F.R. § 4.87, Diagnostic 
Code 6260 [tinnitus] (2004).  To hold that this veteran's 
claim for compensation for hearing loss also included a claim 
for compensation for tinnitus would require VA to anticipate 
a claim for a particular benefit where no intention to raise 
it was expressed.  While the VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
claims not specifically raised.  Brannon v. West, 12 Vet. 
App. 32 (1998).  

Contrary to the veteran's contentions that he first mentioned 
ringing of the ears in December 2000, the very first written 
recording was not until July 25, 2002, during a VA 
examination for an increased rating of service connected 
hearing loss.  This VA examination was the first instance 
when the veteran was reported to have  complained of ringing 
in his ears and the examiner diagnosed tinnitus.  The law 
specifically requires that a claim for benefits, whether 
formal or informal must be in writing.   In a March 2003 
rating decision, the RO explained that these recorded 
statements and diagnoses from the July 25, 2002, VA 
examination, were interpreted as a separate claim of 
entitlement to service connection for tinnitus.  See 
38 C.F.R. § 3.157(b)(1) (2004).  Therefore, July 25, 2002, is 
the date of receipt of the veteran's informal claim for 
tinnitus as well as the date that entitlement arose.  

The Board concurs with the effective date granted by the RO 
to be that of July 25, 2002 and finds that an earlier 
effective date for a grant of service connection for tinnitus 
is not warranted under 38 C.F.R. § 3.400 (2004).  The law, 
not the evidence, governs the outcome of this claim, and as a 
matter of law, the claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).
  

ORDER

An effective date earlier than July 25, 2002 for the grant of 
service connection for tinnitus is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


